     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 1 of 10


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9       LUCILA PENA,                                               Case No. 1:19-cv-00780-AWI-SKO

10                            Plaintiff,                            FINDINGS AND RECOMMENDATION
                                                                    THAT PLAINTIFF’S MOTION FOR
11               v.                                                 ATTORNEY FEES AND EXPENSES
                                                                    PURSUANT TO THE EQUAL ACCESS
12                                                                  TO JUSTICE ACT BE GRANTED IN
         ANDREW SAUL,                                               PART
13       Commissioner of Social Security,1
                                                                    (Doc. 21)
14                      Defendant.
         _____________________________________/
15

16            After successfully obtaining reversal of an Administrative Law Judge (“ALJ”)’s decision
17 denying her application for Social Security disability benefits, Plaintiff filed an application for an

18 award of attorney’s fees and costs pursuant to the Equal Access to Justice Act (“EAJA”) in the

19 amount of $11,206.65 in attorney’s fees and $461.45 in costs and expenses. (See Doc. 21.)

20            On December 11, 2020, the Commissioner filed an opposition asserting that the number of
21 hours sought is unreasonable and should be reduced accordingly. (Doc. 25.) In response, Plaintiff

22 filed a reply brief, in which she requests an additional $2,315.82 in attorney’s fees and $82.50 in

23 expenses. (See Doc. 26.) In total, Plaintiff requests $13,522.47 in attorney’s fees and $543.95 in

24 costs and expenses. (See id.)

25            For the reasons set forth below, the Court recommends that Plaintiff’s application for EAJA
26
     1
27      On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
     https://www.ssa.gov/agency/commissioner.html (last visited by the court on June 20, 2019). He is therefore substituted
28   as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. §
     422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 2 of 10


 1 fees and expenses be GRANTED IN PART.

 2                                          I.     BACKGROUND
 3          Plaintiff filed this action on June 3, 2019, seeking judicial review of a final administrative
 4 decision denying her application for Social Security disability benefits. (Doc. 1.) On July 9, 2020,

 5 the undersigned found that the ALJ’s decision was not supported by substantial evidence based on

 6 the ALJ’s errors in his evaluations of the medical opinion evidence, Plaintiff’s testimony, and lay

 7 witness testimony, and recommended that the ALJ’s decision be reversed, the case be remanded for

 8 further proceedings, and judgment be entered in favor of Plaintiff. (Doc. 18.) On October 5, 2020,

 9 the District Judge adopted in full the undersigned’s recommendation. (Doc. 19.)

10          On November 11, 2020, Plaintiff filed a motion for EAJA fees and expenses, contending she
11 is the prevailing party in this litigation and seeking a total award of $11,668.10 payable to her

12 attorney Barbara Marie Rizzo. (See Doc. 21 at 12 (requesting $11,206.65 in attorney fees and

13 $461.45 in costs and expenses).) The Commissioner filed an opposition asserting that Plaintiff spent

14 an unreasonable number of hours on this case. (Doc. 25 at 2–6.) Specifically, the Commissioner

15 contends the amount of time Plaintiff’s counsel time should be reduced because counsel “borrowed

16 heavily” from her confidential letter brief when drafting her motion for summary judgment. (See

17 id. at 2–5.) The Commissioner also contends that the Court should order any fees awarded be paid

18 to Plaintiff, rather than her attorney, pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010). (See id. at

19 6–7.)

20          It is Plaintiff’s motion for attorney’s fees and expenses under the EAJA that is currently
21 pending before the Court.

22                                    II.        LEGAL STANDARD
23          The EAJA provides that “a court shall award to a prevailing party . . . fees and other expenses
24 . . . incurred by that party in any civil action . . . brought by or against the United States . . . unless

25 the court finds that the position of the United States was substantially justified or that special

26 circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see also Gisbrecht v. Barnhart,
27 535 U.S. 789, 796 (2002). “It is the government’s burden to show that its position was substantially

28 justified or that special circumstances exist to make an award unjust.” Gutierrez v. Barnhart, 274

                                                        2
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 3 of 10


 1 F.3d 1255, 1258 (9th Cir. 2001).

 2          A “party” under the EAJA is defined as including “an individual whose net worth did not
 3 exceed $2,000,000 at the time the civil action was filed[.]” 28 U.S.C. § 2412(d)(2)(B)(i). The term

 4 “fees and other expenses” includes “reasonable attorney fees.” 28 U.S.C. § 2412(d)(2)(A). “The

 5 statute explicitly permits the court, in its discretion, to reduce the amount awarded to the prevailing

 6 party to the extent that the party ‘unduly and unreasonably protracted’ the final resolution of the

 7 case.” Atkins v. Apfel, 154 F.3d 986, 987 (9th Cir.1998) (citing 28 U.S.C. §§ 2412(d)(1)(C) &

 8 2412(d)(2)(D)).

 9          A party who obtains a remand in a Social Security case is a prevailing party for purposes of
10 the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300–01 (1993) (“No holding of this Court has ever

11 denied prevailing-party status . . . to a plaintiff who won a remand order pursuant to sentence four

12 of § 405(g) . . . , which terminates the litigation with victory for the plaintiff”). “An applicant for

13 disability benefits becomes a prevailing party for the purposes of the EAJA if the denial of her

14 benefits is reversed and remanded regardless of whether disability benefits ultimately are awarded.”

15 Gutierrez, 274 F.3d at 1257.

16                                        III.        ANALYSIS
17          There is no dispute that Plaintiff is the prevailing party in this litigation. Moreover, the Court
18 finds Plaintiff did not unduly delay this litigation, and Plaintiff’s net worth did not exceed two

19 million dollars when this action was filed. Plaintiff seeks an award of $13,522.47 in attorney fees,

20 comprised of 65.8 hours of attorney time, payable to her attorney Ms. Rizzo. (See Docs. 21 & 26.)

21 The Commissioner does not dispute that his position is not substantially justified but contends that

22 the hours Plaintiff requests are unreasonable given that Plaintiff’s opening brief “borrowed heavily

23 from her confidential letter” and some of the requests were for non-compensable clerical tasks under

24 the EAJA. (Doc. 25 at 2–6.) The Court thus considers below whether Plaintiff’s request for attorney

25 fees and expenses is reasonable.

26 A.       Attorney Fees
27          The EAJA provides for an award of “reasonable” attorney fees. 28 U.S.C. § 2412(d)(2)(A).
28 By statute, hourly rates for attorney fees under EAJA are capped at $125 per hour, but district courts

                                                        3
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 4 of 10


 1 are permitted to adjust the rate to compensate for increases in the cost of living.2 28 U.S.C. §

 2 2412(d)(2)(A); Sorenson v. Mink, 239 F.3d 1140, 1147–49 (9th Cir. 2001); Atkins, 154 F.3d at 987.

 3 Determining a reasonable fee “requires more inquiry by a district court than finding the ‘product of

 4 reasonable hours times a reasonable rate.’” Atkins, 154 F.3d 988 (quoting Hensley v. Eckerhart,

 5 461 U.S. 424, 434 (1983)). The district court must consider “the relationship between the amount

 6 of the fee awarded and the results obtained.” Id. at 989. Counsel for the prevailing party should

 7 exercise “billing judgment” to “exclude from a fee request hours that are excessive, redundant, or

 8 otherwise unnecessary” as a lawyer in private practice would do. Hensley, 461 U.S. at 434; see also

 9 Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008) (“The number of hours to be

10 compensated is calculated by considering whether, in light of the circumstances, the time could

11 reasonably have been billed to a private client.”).

12           The court must “provide a concise and clear explanation of the reasons” for its attorney
13 award calculation. Hensley, 461 U.S. at 433, 437; Sorenson, 239 F.3d at 1145. A court has wide

14 latitude in determining the number of hours reasonably expended and may reduce the hours if the

15 time claimed is excessive, redundant, or otherwise unnecessary. Cunningham v. County of Los

16 Angeles, 879 F.2d 481, 484 (9th Cir. 1988). “Hours that are not properly billed to one’s client are

17 not properly billed to one’s adversary pursuant to statutory authority.” Hensley, 461 U.S. at 434.

18 The applicant bears the burden of demonstrating the reasonableness of the fee request. Blum v.

19 Stenson, 465 U.S. 886, 897 (1984).

20           Plaintiff initially requested compensation for a total of 54.6 hours of attorney time but
21 increased that request by 11.2 hours to account for the time required to research and draft a reply to

22 the Commissioner’s opposition to her fee request. (See Doc. 21 at 2; Doc. 26 at 10.) The tasks

23 completed by Plaintiff’s counsel Ms. Rizzo include reviewing the ALJ’s decision and the

24 administrative record that was approximately 941 pages; drafting Plaintiff’s confidential letter brief,

25 opening brief, and reply brief; and preparing the request for EAJA fees now pending before the

26
     2
       In accordance with the formula set forth in Thangaraja v. Gonzales, 428 F.3d 870, 876–77 (9th Cir. 2005), the Ninth
27   Circuit maintains a list of the statutory maximum hourly rates authorized under the EAJA, as adjusted annually to
     incorporate increases in the cost of living.                The rates are found on that court’s website:
28   http://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last accessed Jan. 21, 2021). The statutory
     maximum rates as set forth by the Ninth Circuit for 2019 and 2020 are $205.25 and $207.78, respectively.

                                                              4
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 5 of 10


 1 Court and drafting a reply to the Commissioner’s opposition. (See id.)

 2          1.      Clerical Tasks
 3          Work that is “clerical in nature . . . should [be] consumed in firm overhead rather than billed.”
 4 Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009); Kirk v. Berryhill, 244 F. Supp. 3d 1077,

 5 1084 (E.D. Cal. 2017) (“clerical tasks are typically considered overhead expenses reflected in an

 6 attorney’s hourly billing rate, and are not properly reimbursable”) (quoting Bakewell v. Astrue, No.

 7 3:10–cv–01525–JE, 2013 WL 638892, at * 3 (D. Or. Jan. 9, 2013)). Courts in the Ninth Circuit

 8 have determined tasks such as preparing documents for representation and service documents,

 9 drafting the complaint, completing the form related to magistrate judge jurisdiction, and reviewing

10 document receipts from the Court are clerical in nature. See, e.g., Kirk, 244 F. Supp. 3d at 1084

11 (finding that time “spent preparing documents for representation (.5), drafting and filing the

12 complaint and other initiating documents (.8), completing and filing a consent to proceed before a

13 magistrate judge form (.1), and drafting letters and preparing documents related to representation

14 and service of process (1.1), . . . could have been completed by experienced support staff”); Hicks

15 v. Comm’r of Soc. Sec., No. 2:17–CV–02480–TLN–KJN, 2019 WL 2537953 (E.D. Cal. June 20,

16 2019) (deducting “time spent on purely clerical or secretarial tasks [ ]such as receiving and

17 reviewing routine notices and filings”), report and recommendation adopted, No. 2:17–CV–02480–

18 TLN–KJN, 2019 WL 3530386 (E.D. Cal. Aug. 2, 2019). Thus, such tasks should be omitted from

19 the fee award. The Court therefore recommends that 1.6 hours, consisting of 0.1 hour for reviewing

20 documents filed by the Court, 1.0 hour for preparing documents for representation and drafting a

21 letter to the client, 0.3 hour for drafting the complaint and civil cover sheet, 0.1 hour for preparing

22 documents for service, and 0.1 hour for preparing the form related to magistrate judge jurisdiction,

23 be deducted.

24          2.      Time Expended on Briefing
25          The Commissioner contends the fee award should be reduced due to duplicative work
26 between Plaintiff’s confidential letter brief and her opening brief. (Doc. 25 at 2–5.) Specifically,
27 the Commissioner notes the letter brief “was 7 single-spaced pages” and asserts that “Plaintiff’s

28 opening brief copied word for word from the settlement letter for much of the entire argument.”

                                                       5
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 6 of 10


 1 (Doc. 25 at 3.) The Commissioner thus contends that the 19.4 hours requested for drafting the

 2 opening brief should be reduced by 9.4 hours, the amount of time Ms. Rizzo spent reviewing the

 3 administrative record (4.4 hours) and drafting the letter brief (5.0 hours). (Doc. 25 at 4–5.) Plaintiff

 4 responds that her “opening brief was not copied ‘word for word’ from her confidential brief,”

 5 explaining that “[b]y necessity, [Plaintiff] raised the same arguments in the [opening brief] that she

 6 outlined in the letter brief,” but she “expanded these arguments” and also added another argument

 7 not raised in the letter brief. (Doc. 26 at 4.)

 8              After reviewing the letter brief3 and opening brief, the Court finds that there is substantial
 9 overlap between the two. The arguments in the letter brief were copied into the opening brief largely

10 without any significant changes, forming the basis for the argument section in the opening brief.

11 Compare Doc. 25-1 with Doc. 13. The Court, however, observes that Ms. Rizzo did include new

12 arguments and expand upon some of the existing ones by adding more case citations and facts.

13 Compare Doc. 25-1 with Doc. 13 (e.g., no sections on “Naps” and “Side Effects of Medication” in

14 the letter brief). Accordingly, the Court recommends a deduction of 5.0 hours, which is the amount

15 of time spent drafting the letter brief. See Spitzer v. Saul, No. 1:17–CV–01736–DAD–JLT, 2020

16 WL 1970064 (E.D. Cal. Apr. 24, 2020), report and recommendation adopted, No. 1:17–CV–01736–

17 DAD–JLT, 2020 WL 2571383, at *4 (E.D. Cal. May 21, 2020) (deducting 9.9 hours for duplicative

18 work between the letter brief and opening brief). The remaining 14.4 hours appear reasonable for

19 new work completed on the opening brief, including a second review of the 941-page administrative

20 record, summarizing the medical record and hearing testimony, and researching and drafting new

21 arguments.

22              3.      The EAJA Motion
23              Under the EAJA, a prevailing party is entitled to fees incurred in protecting the EAJA fee
24
     3
         The Court notes the letter briefs exchanged between claimants and the Commissioner are exchanged for settlement
25 purposes and confidential, but the Ninth Circuit has held that “courts “may consider evidence of a settlement offer to
     the degree such evidence is relevant to the calculation of reasonable attorney’s fees.” In re Kekauoha-Alisa, 674 F.3d
26   1083, 1094 (9th Cir. 2012); see also Spitzer v. Saul, No. 1:17–CV–01736–DAD–JLT, 2020 WL 1970064 (E.D. Cal.
     Apr. 24, 2020), report and recommendation adopted, No. 1:17–CV–01736–DAD–JLT, 2020 WL 2571383, at *3 (E.D.
27   Cal. May 21, 2020) (“it was not improper for the Commissioner to submit Plaintiff's letter brief to challenge the
     reasonableness of the fees requested by Plaintiff”).
28

                                                               6
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 7 of 10


 1 award in subsequent litigation by the Government over the amount of the fee award. See Comm’r

 2 INS v. Jean, 496 U.S. 154 (1990); see also Love v. Reilly, 924 F. 2d 1492, 1497 (9th Cir. 1991).

 3 Plaintiff seeks 4.0 hours for time spent drafting the EAJA fee motion and declaration in support.

 4 (Doc. 22-2 at 3.) After independently reviewing the individual time entries on the timesheets

 5 submitted by Ms. Rizzo (see id.), the Court deducts 2.5 hours from the time spent on the EAJA

 6 motion and declaration. Having now reviewed several EAJA fee motions submitted by Ms. Rizzo,

 7 it has become apparent to the Court that these motions and their accompanying declarations are

 8 substantially similar. Compare, e.g., Doc. 21 with Hicks v. Berryhill, No. 2:17–cv–02480–TLN–

 9 KJN, Doc. 29 (filed April 9, 2019), and Greer v. Berryhill, No. 1:15–cv–00042–JLT, Doc. 25 (filed

10 Nov. 10, 2017). While Ms. Rizzo is entitled to compensation for preparing her motion and

11 declaration, the repetitive nature of these items warrants a reduction in time, as was explained to her

12 in another of her cases. See Greer, 2018 WL 3197792, at *6 (E.D. Cal. June 26, 2018) (finding 1.5

13 hours was “a reasonable time for Ms. Rizzo to review the cases cited in her prior motion and

14 complete additional research prior to making minimal changes to the boilerplate motion and her

15 declaration.”). She will therefore be allowed 1.5 hours for this task. See, e.g., Lopez v. Astrue, 2012

16 WL 2052146, at *5 (E.D. Cal. June 6, 2012) (observing “the similar nature of . . . EAJA petitions

17 and billing statements” filed by counsel, and awarding 1.5 hours for the work related to the EAJA

18 motion); Fontana v. Astrue, 2011 WL 2946179 at *3 (E.D. cal. July 21, 2011) (allowing 1.5 hours

19 for preparation of the EAJA application).

20          Plaintiff also requests an additional 11.2 hours for time spent drafting the reply brief in
21 support of the EAJA motion. (Doc. 26 at 10; Doc. 26-1.) The Commissioner contends that this

22 Court “should disallow fees for time spent on any reply brief” if the Court agrees with the

23 Commissioner’s arguments in his opposition. (Doc. 25 at 6.)

24          As noted above, Plaintiff is entitled to compensation for fees incurred in litigating the EAJA
25 fee award where the Commissioner opposes the amount requested. However, the Court finds the

26 11.2 hours expended on the reply brief to be unreasonable and excessive, particularly in light of the
27 5.0 hours expended drafting the seven-page, single-spaced letter brief, which raised five legal

28 arguments. (See Doc. 25-1.) The reply brief is twelve pages and addresses four legal issues. (Doc.

                                                      7
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 8 of 10


 1 26.) The Court notes that the first issue addressed in the reply—“The SSA’s Position Was Not

 2 Substantially Justified”—was not contested by the Commissioner. (See Doc. 25 at 2 (stating that

 3 “the Commissioner does not dispute substantial justification”); Doc. 26 at 2.) The remaining

 4 issues—involving reasonableness of the fee award due to duplicative work, reimbursement for costs

 5 and fees, and direct payment of the award to Plaintiff’s attorney—and case law in the opposition

 6 and reply are not particularly unique or novel. Indeed, a review of past replies filed by Ms. Rizzo

 7 reveals that several portions of the reply in this case are substantially similar to briefing used in past

 8 filings. Compare Doc. 26 with Greer, No. 1:15–cv–00042–JLT, Doc. 29 (filed Jan. 2, 2018)

 9 (arguments involving costs and expenses and direct payment); Armstrong v. Commissioner of Social

10 Security, No. 2:14–cv–01305–MCE–KJN, Doc. 33 (filed Nov. 23, 2015) (same); Hicks, No. 2:17–

11 CV–02480–TLN–KJN, Doc. 35 (filed May 20, 2019) (arguing that the Commissioner failed to

12 demonstrate unreasonableness).

13          Accordingly, the Court recommends a reduction of 5.0 hours for time expended on the reply.
14 See Alvarado v. Comm’r of Soc. Sec., No. 1:17–CV–00526–EPG, 2018 WL 3469064, at *4 (E.D.

15 Cal. July 16, 2018) (finding 4.1 hours for preparation of six-page reply brief excessive and allowing

16 3.1 hours instead where the issues raised were “not unique or novel” and the plaintiff’s counsel had

17 briefed the same issues in past EAJA motions); Guillen v. Colvin, No. CV 13–8170 RNB, 2014 WL

18 7185330, at *4–5 (C.D. Cal. Dec. 15, 2014) (finding 3.74 hours for preparation of four-page reply

19 brief excessive and allowing 1.5 hours instead; “the Reply did not appear to have been created out

20 of whole cloth . . . . and relied upon general legal principles that are widely known and that plaintiff's

21 counsel would also have cited in connection with other EAJA motions”). The remaining 6.2 hours

22 appear reasonable for any additional research and drafting necessary to complete the reply.

23          4.      Amount to Be Awarded
24          With the deductions set forth above, Ms. Rizzo expended 51.7 hours of compensable work
25 in this action on behalf of Plaintiff, which the Court finds to be reasonable considering the tasks

26 performed by counsel and the results achieved. Plaintiff requests a rate of $205.25 for all work
27 except the EAJA reply, for which she requests a rate of $206.77. (See Doc. 21 at 9, 11; Doc. 26 at

28

                                                        8
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 9 of 10


 1 10.) Accordingly, Plaintiff is entitled to an award of $10,620.85.4

 2 B.        Costs and Expenses
 3           Plaintiff also requests $543.95 in costs and expenses for the filing fee, photocopying,
 4 postage, and electronic legal research. (See Docs. 22-3 & 26-1.) Counsel’s costs and expenses may

 5 be reimbursed pursuant to the EAJA. See 28 U.S.C. § 2412(a)(1), (d)(1)(A). Photocopying and

 6 postage costs are compensable only to the extent that they were “necessarily obtained for use in the

 7 case.” 28 U.S.C. § 1920(4). “[C]opies sent by mail to plaintiff are part of counsel’s overhead.”

 8 Lara v. Berryhill, No. 2:17–CV–02208–AC, 2019 WL 1380148, at *3 (E.D. Cal. Mar. 27, 2019).

 9 Plaintiff has not shown that the photocopies and postage were necessary for purposes of this

10 litigation, so expenses for copies made for and mailed to the client will be deducted, resulting in a

11 deduction of $20.70.5

12 C.        Payment of Fees to Plaintiff
13           Finally, the Commissioner requests that any fee award be made to Plaintiff. (Doc. 25 at 6–
14 7.) Astrue v. Ratliff, 560 U.S. 586 (2010), requires fees awarded under the EAJA to be paid directly

15 to the litigant. However, courts in this district routinely order payment directly to counsel so long

16 as the plaintiff does not have a debt that is subject to offset and she assigned her right to EAJA fees

17 to counsel. See Young v. Berryhill, No. 2:14–cv–2585–EFB, 2017 WL 4387315, at *3 (E.D. Cal.

18 Oct. 3, 2017) (collecting cases). Here, Plaintiff assigned her right to EAJA fees to her attorney.

19 (Doc. 22-1.) Accordingly, if Plaintiff does not have a debt that is subject to offset, the award of fees

20 may be paid directly to counsel.

21                       IV.          CONCLUSION AND RECOMMENDATION
22           Based on the foregoing, the Court hereby RECOMMENDS that:
23           1. Plaintiff’s motion for EAJA fees and expenses be GRANTED IN PART;
24           2. Plaintiff be awarded attorney fees in the amount of $10,620.85 and costs and expenses
25                in the amount of $523.25;
26
     4
       This amount was calculated by multiplying the time spent on the EAJA reply (6.2 hours) by 206.77, multiplying the
27   remaining compensable time (45.5 hours) by 205.25, and adding the two values.
     5
       One-half of the reported amount was deducted for entries indicating that a document was copied and mailed to both
28   Plaintiff and the Court or an agency, and one-third deducted for documents copied and mailed to Plaintiff and two
     agencies.

                                                             9
     Case 1:19-cv-00780-AWI-SKO Document 27 Filed 01/27/21 Page 10 of 10


 1          3. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), any payment be made payable to
 2             Plaintiff and delivered to Plaintiff’s counsel, unless Plaintiff does not owe a federal debt;
 3             and
 4          4. If the United States Department of the Treasury determines that Plaintiff does not owe a
 5             federal debt, the government be directed to accept Plaintiff’s assignment of EAJA fees
 6             and pay fees directly to Plaintiff’s counsel.
 7          These findings and recommendation are submitted to the district judge assigned to this
 8 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within twenty-one

 9 (21) days of service of this recommendation, any party may file written objections to these findings

10 and recommendations with the Court and serve a copy on all parties. The document should be

11 captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

12 will review the magistrate judge’s findings and recommendations pursuant to 28 U.S.C. §

13 636(b)(1)(C). The parties are advised that failure to file objections within the specified time may

14 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

15
     IT IS SO ORDERED.
16

17 Dated:     January 27, 2021                                    /s/   Sheila K. Oberto               .
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28

                                                      10
